Citation Nr: 1813234	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-07 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1991 to March 1995.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction has since been transferred to the RO in New Orleans, Louisiana.

In October 2015, the Board remanded the Veteran's appeal with instruction to provide him with a Board hearing.  In April 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.  In September 2017 the Board decided all issues except for the TDIU issue remaining on appeal, which it remanded with instruction to obtain the Veteran's relevant vocational rehabilitation records.  The appropriate records were obtained and have been associated with the Veteran's file.  The Board is therefore satisfied that the instructions in its remands of October 2015 and September 2017 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected disabilities have not rendered him unemployable or unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

For the entirety of the period on appeal, the Veteran is service-connected for degenerative disc disease of the lumbar spine, radiculopathy in the right lower extremity, degenerative disc disease of the right knee, left knee anterior cruciate ligament (ACL) deficiency, residuals of right knee ACL repair, residuals of a left hand fracture, and residual scars of right knee ACL repair.  For the period on appeal prior to May 2017, these disabilities were assigned a total combined rating of 50 percent.  A schedular TDIU under 38 C.F.R. § 4.16(a) is therefore not available for this period, and the Board must determine if referral for an extraschedular TDIU under 38 C.F.R. § 4.16(b) is warranted.  For the period thereafter, the disabilities were assigned a combined rating of 70 percent, and degenerative disc disease of the lumbar spine was rated at 40 percent.  A schedular TDIU under 38 C.F.R. § 4.16(a) is therefore available upon a showing of unemployability during this period.

The Board herein incorporates by reference the facts regarding his service-connected disabilities as summarized in its prior September 2017 decision.

At his April 2013 VA examinations, the VA examiner found that the Veteran's knee disabilities affected his ability to work.  Specifically, they required him to use a cane for ambulation and needed to use an elevator instead of stairways.  This interfered with his responsibilities as a respiratory therapist, along with limited lifting and patient assistance capabilities.  The VA examiner further found that his lower back disability and associated radiculopathy affected his ability to work.  Specifically, he reported that his lower back flare-ups with reduced function prevented him from performing his respiratory therapist duties and required rest.

In his April 2017 application for TDIU, the Veteran reported that he became too disabled to work in March 1995.  He reported that he was unable to work due to his disabilities in his back and his knees.  Specifically, he stated that when his back goes out he is completely out of life and totally undependable.  He stated that he last worked full-time in January 2011 as a respiratory therapist.  He reported that he had a college degree.  In a second application for TDIU submitted a few days later, the Veteran stated that while his disability began to affect his work in March 1995, he last worked full-time and became too disabled to work in January 2010.  He further stated that his back went out again recently, that he longer could get to class, and therefore dropped out of his vocational rehabilitation community college program.

The Veteran underwent several VA examinations in May 2017 which addressed his employability.  The VA examiner for his lumbar spine disability noted that it affected his employability through limited tolerance for sitting and standing, an inability to operate machinery due to opioids, and an inability to do any repetitive lifting, bending, or twisting.  The VA examiner for his peripheral neuropathy found that he would have severe difficulty working as a respiratory therapist and significant difficulty maintaining any gainful employment due to right leg pain, weakness, and numbness, which prevented him from standing, walking, or sitting for any length of time.

Vocational rehabilitation records reflect that in April 2017 the Veteran missed his appointment and was warned that his case would be interrupted if he did not contact his counselor.  In July 2017 he requested an extension to his benefits so that he could re-enter training and complete his degree.  An extension was granted and he enrolled in the fall semester.  In September 2017 he reported to his counselor that he was expected to complete his associate's degree by spring 2018.  He stated that he was doing well.  He reported that he was in physical therapy and was pain free.

The Board finds that the evidence weighs against a finding that the Veteran's service-connected disabilities have rendered him unemployable or unable to secure and follow a substantially gainful occupation.  Specifically, the evidence shows that his physical disabilities do not prevent him from attending classes, and his education and work experience render him capable of maintaining sedentary employment.  While a May 2017 VA examiner found that the Veteran would have significant difficulty maintaining employment due to his pain, the Board finds more probative the Veteran's September 2017 declaration to his vocational rehabilitation counselor that he is pain free.  The fact that the Veteran remains active seeking to complete his education for subsequent employment is probative evidence that he is able to maintain employment despite his disabilities.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's service-connected disabilities have rendered him unemployable or unable to secure and follow a substantially gainful occupation.  A TDIU is therefore denied.


ORDER

A TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


